Case 19-36058-KRH             Doc 29    Filed 02/11/20 Entered 02/11/20 17:32:15        Desc Main
                                       Document      Page 1 of 4



                             UNITED STATES BANKRUPTCY COURT
                           FOR THE EASTERN DISTRICT OF VIRGINIA
                                      Richmond Division

 IN RE:                                                          Case No. 19-36058-KRH
 MAUDIE STALLINGS HARO
        Debtor                                                   Chapter 13
 _______________________________
 AJX MORTGAGE TRUST II, A DELAWARE
 TRUST, WILMINGTON SAVINGS FUND
 SOCIETY, FSB, TRUSTEE
        Movant
 v.
 MAUDIE STALLINGS HARO
        Debtor/Respondent
 and
 OLIVE M. BUTLER
        Co-Debtor/Co-Respondent
 and
 SUZANNE E. WADE
        Trustee/Respondent

      MOTION FOR RELIEF FROM AUTOMATIC STAY AND CO-DEBTOR STAY

       AJX Mortgage Trust II, a Delaware Trust, Wilmington Savings Fund Society, FSB,
Trustee (“Movant”) hereby moves this Court, pursuant to 11 U.S.C. § 362, for relief from the
automatic stay, and pursuant to 11 U.S.C. § 1301(c)(3), for relief from the Co-Debtor stay, with
respect to certain real property of the Debtor having an address of 6117 Darjoy Drive,
Richmond, VA 23231 (the “Property”), for all purposes allowed by the Note (defined below), the
Deed of Trust (defined below), and applicable law, including but not limited to the right to
foreclose. In further support of this Motion, Movant respectfully states:

         1.       The Court has jurisdiction over this matter pursuant to 28 U.S.C. §§ 1334 & 157.

        2.      A petition under Chapter 13 of the United States Bankruptcy Code was filed with
respect to the Debtor on November 18, 2019.

        3.     The Debtor has executed and delivered or is otherwise obligated with respect to
that certain promissory note in the original principal amount of $137,000.00 (the “Note”). A
copy of the Note is attached hereto. Movant is an entity entitled to enforce the Note.

        4.      Pursuant to that certain Deed of Trust (the “Deed of Trust”), all obligations
(collectively, the “Obligations”) of the Debtor and Co-Debtor under and with respect to the Note
and the Deed of Trust are secured by the Property. The lien created by the Deed of Trust was
___________________________
Andrew Todd Rich, VSB# 74296
8100 Three Chopt Rd., Suite 240
Richmond, VA 23229
(804) 282-0463(Phone)
Attorney for the Movant
Case 19-36058-KRH         Doc 29    Filed 02/11/20 Entered 02/11/20 17:32:15       Desc Main
                                   Document      Page 2 of 4



perfected by recording of the Deed of Trust in the office of the Clerk of the Circuit Court of
Henrico County, Virginia. A copy of the recorded Deed of Trust is attached hereto.

       5.     Effective on or about June 1, 2013, the terms of the note and Deed of Trust were
modified by a written agreement (the "Loan Modification Agreement"). A copy of the Loan
Modification Agreement is attached hereto.

       6.      The legal description of the Property is:




      7.      As of February 7, 2020, the outstanding amount of the Obligations due to the
Movant, less any partial payments or suspense balance is:

 Unpaid Principal Balance                                                        $118,693.90
 Unpaid, Accrued Interest                                                         $10,126.07
 Uncollected Late Charges                                                             $36.92
 Mortgage Insurance Premiums                                                            $0.00
 Taxes and Insurance Payments on behalf of Debtor                                  $2,140.97
 Other Costs                                                                       $6,366.40
 Less: Partial Payments                                                             -$428.57
 Minimum Outstanding Obligations                                               $136,935.6956

       8.     The following chart sets forth the number and amount of post-petition payments
due pursuant to the terms of the Note that have been missed by the Debtor as of February 7,
2020:

   Number of              From                To            Monthly          Total Missed
    Missed                                                  Payment           Payments
   Payments                                                 Amount
        1             12/01/2019          12/01/2019            $869.71            $869.71
        2             01/01/2020          02/01/2020          $1,021.56           $2,043.12
                   Less post-petition partial payments (suspense balance):            $0.00

                                           Total Post-petition Payments:           $2,912.83
Case 19-36058-KRH       Doc 29     Filed 02/11/20 Entered 02/11/20 17:32:15            Desc Main
                                  Document      Page 3 of 4




       9.      In addition to the other amounts due to Movant reflected in this Motion, as of the
date hereof, in connection with seeking the relief requested in this Motion, Movant has also
incurred $1,050.00 in legal fees and $181.00 in costs.

       10.     The estimated value of the Property is $173,400.00. The basis for such valuation
is Debtor`s Schedules.

       11.    Cause exists for relief from the automatic stay for the following reasons:

              a.      Movant's interest in the Property is not adequately protected.

              b.      The Debtor has failed to make required post-petition payments.


        WHEREFORE, Movant prays that this Court issue an Order terminating or modifying
the stay and granting the following:

        1.     Relief from the stay for all purposes allowed by the Note, the Deed of Trust, and
applicable law, including but not limited to allowing Movant (and any successors or assigns) to
proceed under applicable non-bankruptcy law to enforce its remedies to foreclose upon and
obtain possession of the Property.

       2.     Relief from the co-debtor stay imposed by 11 U.S.C § 1301(a).

       3.     That the 14-day stay described by Bankruptcy Rule 4001(a)(3) be waived.

       4.     For such other relief as the Court deems proper.


                                             Respectfully Submitted,


Dated: February 11, 2020                       /s/ Andrew Todd Rich
                                             _________________________
                                             Andrew Todd Rich VSB# 74296
                                             Attorney
                                             BWW Law Group, LLC
                                             8100 Three Chopt Rd., Suite 240
                                             Richmond, VA 23229
                                             (804) 282-0463 (phone)
                                             (804) 282-0541 (facsimile)
                                             bankruptcy@bww-law.com
                                             Attorney for the Movant
Case 19-36058-KRH       Doc 29      Filed 02/11/20 Entered 02/11/20 17:32:15          Desc Main
                                   Document      Page 4 of 4



                               CERTIFICATE OF SERVICE

       I certify that on this 11th day of February, 2020, the following person(s) were or will be
served with a copy of the foregoing Motion for Relief from Automatic Stay and Co-Debtor Stay
Pursuant electronically via the CM/ECF system or by first class mail, postage prepaid:

Suzanne E. Wade
7202 Glen Forest Drive, Ste. 202
Richmond, VA 23226

James E. Kane, Esq.
1313 East Cary Street
P.O. Box 508
Richmond, VA 23218-0508

Maudie Haro
6117 Darjoy Drive
Richmond, VA 23231

Olive M. Butler
6117 Darjoy Drive
Richmond, VA 23231



                                                      /s/ Andrew Todd Rich
                                                    Andrew Todd Rich
                                                    Attorney
                                                    BWW Law Group, LLC
